

116 HR 4601 IH: Hearing Small Businesses Act of 2019
U.S. House of Representatives
2019-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4601IN THE HOUSE OF REPRESENTATIVESOctober 4, 2019Mr. Steube introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure a complete analysis of the potential impacts of rules on small entities. 
1.Short titleThis Act may be cited as the Hearing Small Businesses Act of 2019. 2.Expansion of covered agencies under the Regulatory Flexibility ActSection 609 of title 5, United States Code, is amended— 
(1)in subsection (b), in the matter preceding paragraph (1), by striking an initial regulatory flexibility analysis which a covered agency is required to conduct by this chapter and inserting a proposed rule or interim final rule for which a covered agency is required to conduct an initial regulatory flexibility analysis by this chapter; and (2)in subsection (d)— 
(A)in paragraph (2), by striking and at the end; (B)in paragraph (3), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following:  (4)the United States Fish and Wildlife Service; and 
(5)the Internal Revenue Service.. 